t c memo united_states tax_court metro leasing and development_corporation east bay chevrolet company a corporation petitioners v commissioner of internal revenue respondent docket nos filed date william l raby for petitioners kathryn k vetter for respondent memorandum findings_of_fact and opinion gerber judge in these consolidated cases respondent determined the following deficiencies and penalties in petitioners’ and taxable years ' petitioner metro leasing and development corp is a successor_in_interest to petitioner east bay chevrolet co a corporation accordingly there is no need to distinguish between them for purposes of this opinion and petitioners will be collectively referred to as petitioner -- - deficiencies income accumulated penalty year tax earnings tax sec_6662 a dollar_figure dollar_figure dollar_figure big_number --- big_number the parties have reached agreement with respect to several issues and the following issues remain for our consideration whether for its or tax_year petitioner is entitled to deduct officer’s compensation in any amount exceeding dollar_figure the amount determined by respondent whether for its tax_year petitioner permitted its earnings to accumulate beyond the reasonable_needs_of_the_business so as to be subject_to the accumulated_earnings_tax and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for and or findings_of_fact metro leasing and development corp petitioner had its principal_place_of_business in el macero california at the time the petitions were filed in these cases during the years in issue george valente who was approximately years old was director and owned percent of the common_stock of petitioner mr valente became ill in and suffered from prostate cancer during and mr valente was somewhat disabled by and all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - - concerned about his condition so he appointed his wife lena valente to be petitioner’s president during the years under consideration during and mrs valente wa sec_66 and years of age respectively even though he was ill mr valente remained active in petitioner’s business by means of a cooperative effort with mrs valente under that arrangement mr valente was the decision-maker and mrs valente executed his decisions mr valente determined the amount of compensation to be paid to officers based on the profitability of the business because of their joint efforts mr and mrs valente’s compensation was treated as an undivided amount for their combined efforts mrs valente became ill during retiring at the end of that year and she died during mr valente became involved in the automobile business in and at one point owned seven automobile dealerships and an automobile leasing company mr valente sold the last of his automobile dealerships green valley ford in in connection with the last sale mr valente agreed to provide business consultation to the new owners and to run the profit-- sharing plan the new owners agreed to provide the valentes with a new car each year in mr valente received dollar_figure of compensation from green valley ford and for and he received dollar_figure dollar_figure dollar_figure and dollar_figure respectively for and mr valente received distributions of dollar_figure and dollar_figure respectively from green valley ford’s profit-sharing_plan q4e- during the years in issue petitioner had three employees mr and mrs valente and jo ann michaels who was the corporate secretary and bookkeeper as bookkeeper ms michaels deposited receipts prepared checks reconciled bank statements and maintained the books of account including the general ledger and the cash receipts and disbursement journals petitioner’s place of business was in the valentes’ residence petitioner’s business during and included the ownership of land and buildings leased to green valley ford under which the lessee paid the expenses associated with the property petitioner was also engaged in the business of leasing automobiles and the purchase and sale of real_property petitioner had approximately automobile leases during the years in question all of which had been entered into prior to petitioner’s assets included land and a building in el cerrito and mortgages receivable in excess of dollar_figure million secured_by real_property located on airport boulevard south san francisco petitioner had sold this property on the installment basis on date mr valente was qualified to be involved in any aspect of the automobile business including petitioner’s activities of leasing realty to an automobile dealer and leasing automobiles mr valente was in general successful and experienced in business operations for the 12-year period through his highest annual wages exeeded dollar_figure million and his average wages for that period exceeded one-half million dollars after - - and before however mr valente’s reported wages did not exceed dollar_figure and were as low as dollar_figure and averaged dollar_figure mr valente consulted for and was compensated by green valley ford he also consulted with the dealership executives in connection with petitioner’s business operations mr valente spent as much a sec_15 hours per week consulting his expertise was also used in connection with the south san francisco property which also involved an automobile dealership he consulted with that dealership’s executives to help ensure their continued ability to make mortgage payments on petitioner’s self-financed sale of the property to the new dealer mr valente also spent a limited amount of time working on petitioner’s accounts collectible for petitioner deducted dollar_figure as compensation to officers which included a yearend bonus of dollar_figure for petitioner deducted dollar_figure as compensation to officers including yearend bonuses of dollar_figure to mrs valente and dollar_figure to mr valente for years prior to the valentes reported wages as follows year amount s498 big_number big_number big_number big_number big_number big_number big_number big_number big_number for and the following amounts type of income_interest income gross rents net capital_gains form_4797 gain late fees total income petitioner’s total compensation and ratio of compensation to total income for through were as fol total year income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number petitioner acquired and company name data med mylex corp cyrix corp focus enhancement imp inc interactive medical tech oryx petitioner’s gross_receipts consisted of dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number income before expenses officer’s lows compensation as officer percentage of compensation total income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number sold shares of stock as follows date acguired date sold pre-‘ --- ‘95 ‘96 ‘96 --- - respondent determined the amount of petitioner’s allowable deductions for reasonable_compensation by use of statistics reflecting compensation_for corporate officers in the equipment- leasing and real estate-rental business based on those statistics respondent determined that petitioner was entitled to a deduction of dollar_figure for each of the years and as reasonable_compensation for the valentes’ services to petitioner the following schedule reflects respondent’s comparison between petitioner’s taxable_income adjusted_taxable_income adjusted to not include net_operating_loss deductions special_deductions and deductions for officer’s compensation officer’s compensation and the percentage of adjusted_taxable_income represented by officer compensation adjusted taxable taxable_year income income compensation percentage dollar_figure dollar_figure dollar_figure ‘100 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ‘100 big_number big_number big_number big_number big_number big_number ' greater than percent the following schedule reflects the dividends received by the valentes from petitioner year amount -o- -o- -o- dollar_figure big_number big_number big_number big_number -o- -o- -o- petitioner owned property in el cerrito which had been used as a parking lot and mr valente envisioned future development of the property although mr valente envisioned future development at a cost ranging from dollar_figure million to dollar_figure million as of the years in question no plans had been made for development nor action commenced to initiate a formal plan to develop the property petitioner through its bookkeeper and the valentes --- - provided all relevant information to their accountant and relied upon his expertise and judgment in the preparation and reporting of federal income opinion i reasonable_compensation the parties disagree about the methodology to be used for measuring or determining the amount of reasonable_compensation they also rely on differing facts in applying the standards sec_162 provides for deductions for ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business including a reasonable allowance for salaries or compensation_for services performed respondent emphasizing case law from opinions of the court_of_appeals for the ninth circuit argues that when payments are made to a corporate employee who is also a principal_shareholder the compensation must be reasonable in amount and have a purely compensatory purpose see sec_5 c associates inc v commissi187_f3d_1116 9th cir and cases cited therein affg tcmemo_1997_300 respondent also points out that the court_of_appeals for the ninth circuit traditionally has looked to five factors none of which is decisive to evaluate whether compensation is reasonable to wit the employee’s role in the company barring a stipulation to the contrary any appeal from this court’s decision would be to the court_of_appeals for the ninth circuit see sec_7482 -- - an external comparison of the employee’s salary with salaries paid_by similar companies for similar services the character and condition of the company the conflict of interest between the company and the employee and the internal consistency in the company’s treatment of payments to employees see eg 716_f2d_1241 9th cir revg tcmemo_1980_282 petitioner in a similar fashion points out that there are five traditional factors that the courts have used to decide whether compensation is reasonable to wit the type of services and their extent the scarcity of qualified employees qualifications and prior earning capacity the net_earnings of the corporate taxpayer and the peculiar characteristics of the taxpayer’s business petitioner’s suggested traditional factors are in essence the same ones the court_of_appeals for the ninth circuit has utilized bach party reviews the facts of these cases under the traditional factors and concludes that their position is fully supported---ie respondent contends that his determination is correct and petitioner contends that its compensation claims are reasonable petitioner however contends that the traditional tests are not adequate in the circumstances of these cases petitioner urges us to use exclusively the independent_investor_test in the same manner as used by the court_of_appeals for the seventh circuit in 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 we begin our reasonable_compensation analysis by evaluating the facts of these cases in the context of the traditional factors in the format used by the court_of_appeals for the ninth circuit a the employee’s role in the company we consider the valentes as a single unit in the setting of this case because mr valente was ill and although he was able to make decisions it was mrs valente who executed his decisions although a large portion of the compensation was paid to mrs valente the total compensation was based on the valentes’ joint efforts or performance and we refer to that performance collectively and in the singular the valentes initially mr valente and then mrs valente were taken ill and became unable to fully function in petitioner’s business petitioner’s sources of income are of a passive or investment nature in that income was generally received from established capital_investment rather than from personal services prior to the years under consideration mr valente sold his active operating interests in automobile dealerships and a leasing operation thereafter operating out of the valentes’ home petitioner’s sources of income were mainly from investment type activity----collection of rent and interest and the purchase and sale of securities and realty except for the ownership of a couple of parcels of land and some stock petitioner’s source_of_income was from the remnants of mr valente’s former ownership of automobile dealerships until the beginning of they owned realty that was leased to two different ford dealerships in the beginning of they sold one of the properties to the lessee and their income therefrom became income from seller-financing rather than from rental due to their age and physical condition the valentes were essentially semiretired during and mr valente was recuperating from surgery necessitated by prostrate cancer so that his ability to participate in petitioner’s business activity was more limited than it had been in prior years for the years immediately prior to and the valentes’ wages or salary including amounts received other than from petitioner averaged just over dollar_figure for and the years under consideration petitioner compensated the valentes in the amounts of dollar_figure and dollar_figure respectively we note that for and the valentes were more hindered by health and age than in prior years and unable to devote their full efforts to the business mr valente’s consultation to automobile dealerships which either leased from petitioner or for whom petitioner was mortgagor is thought by petitioner to be critical to the success of the automobile companies we are not able to find that mr valente’s role was critical especially because the financial condition of the dealerships was not made a part of the record there is no indication that the dealerships that leased or purchased from petitioner were in financial difficulty or that petitioner’s income stream was in jeopardy mr valente did in any event play a role in obtaining and maintaining the source of rental and interest_income we must note however that mr valente received each year the use of a new automobile monetary compensation and relatively large profit-sharing distributions from the green valley ford dealership for the years and approximately percent and percent respectively of petitioner’s income was from interest and rents derived from sources that were established prior to or at the beginning of the year the majority of the remainder of petitioner’s income was derived from the sale of property both real and personal other than the valentes petitioner had only one employee who was a clerical bookkeeper accordingly petitioner’s financial success and the job of ensuring a continued income stream fell upon the valentes although it was not shown that the automobile dealerships to whom land had been sold on installment contract or leased were in financial difficulty petitioner has shown that to some extent mr valente’s efforts helped to ensure or maintain the income stream those same efforts also enhanced the capital structure of petitioner in these circumstances it is difficult to decide whether the valentes’ efforts were designed to generate income and or to protect mr valente’s capital_investment b an external comparison of the employee’s salary with salaries paid_by similar companies for similar services on this point respondent contends that mrs valente would not be entitled to earn the amount petitioner paid her during and conversely petitioner argues that the compensation paid to mr and or mrs valente was for their joint effort admittedly mrs valente acted in the nature of an amanuensis for mr valente however petitioner has shown that its payments were to the valentes for their joint efforts our focus here is not on the question of who should report the income but on the amount deductible as reasonable_compensation for the efforts of the operative officers of petitioner see eg 56_tc_770 accordingly we must evaluate whether the valentes acting together as petitioner’s operative officers earned the amount of compensation paid_by petitioner neither party introduced evidence about compensation paid_by similar companies for similar services c the character and condition of the company respondent characterizes petitioner as a small_business with activities that are not complex as noted petitioner’s income during the years in issue was from passive sources rents interest and dividends and respondent emphasizes that those sources did not require much effort by the valentes respondent -- - however acknowledges that the increases to petitioner’s and income were attributable to gain on the sale of real_property and stocks those increases compared to the average of the prior years amounted to dollar_figure and dollar_figure for and respectively considered as a percentage increase over the years prior to the increases were percent and percent respectively petitioner contends that its assets were interwoven with the retail automobile business and that it was mr valente’s knowledge expertise and involvement that made petitioner financially successful petitioner acknowledges that the valentes did not devote their full time to petitioner but argues that petitioner’s success was nevertheless dependent upon the valentes d the conflict of interest between the company and the employee the question posed here is whether the valentes used their control of petitioner to pay deductible salary as opposed to nondeductible dividends as contended by respondent substantially_all of petitioner’s income was paid out in the form of compensation to the valentes in that regard respondent references elliotts inc v commissioner f 2d pincite for the proposition that there is a for computation of these increases see infra note -- - general problem in distinguishing between dividends and compensation_for services received by a shareholder-employee of a closely_held_corporation what makes this situation troublesome is that the shareholder-employee and the corporation are not dealing with each other at arm’s length it is likely to be in the interests of both the corporation and the shareholder-employee to characterize any payments to the shareholder-employee as compensation rather than dividends for this reason a taxpayer’s characterization of such payments may warrant close scrutiny to ensure that a portion of the purported compensation payments is not a disguised_dividend see 503_f2d_359 9th cir in that regard respondent points out that petitioner paid out percent and percent of its gross_income as compensation_for and respectively in addition petitioner paid out in compensation to the valentes’ percent and percent of its taxable_income before considering the compensation deduction for and respectively eb the internal consistency in the company’s treatment of payments to employees under this test a company’s formal compensation program is considered and a comparative analysis is made of compensation to shareholder employees in relation to compensation of nonshareholder employees petitioner had no such formal program instead mr valente would decide the amount of compensation ona year-by-year basis moreover the only other employee of petitioner was a bookkeeper who did not have comparable qualifications responsibilities etc f independent investor in addition to and in conjunction with the above-considered traditional tests the court_of_appeals for the ninth circuit has also used an independent_investor_test in elliotts inc v commissioner supra pincite that test was described as follows a relevant inquiry is whether an inactive independent investor would be willing to compensate the employee as he was compensated the nature and quality of the services should be considered as well as the effect of those services on the return the investor is seeing on his investment the corporation’s rate of return on equity would be relevant to the independent investor in assessing the reasonableness of compensation in a small_corporation where excessive_compensation would noticeably decrease the rate of return the court_of_appeals for the ninth circuit has employed the independent_investor_test in conjunction with the other above- discussed tests as another means of measuring the reasonableness of officer compensation petitioner contends that we should disregard the traditional tests and focus solely upon the independent_investor_test in the same manner as the court_of_appeals for the seventh circuit did in 196_f3d_833 7th cir petitioner contends that the traditional tests do not fit petitioner’s situation and use of the traditional tests invites arbitrary decisions before we decide whether it would be appropriate to focus solely on the independent_investor_test we will first consider it in light of facts of this case -- - respondent based on petitioner’s tax returns contends that after subtracting the compensation deducted by petitioner the return on petitioner’s equity is as follows pretax after-tax return on year income income equity equity dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure ' the amount of equity reflected consists of the total of the yearend balances in the capital stock paid-in_surplus and retained earning accounts the dollar_figure amount is after a deduction for a net_operating_loss carryforward from another year without considering the net_operating_loss_deduction the return on equity would be dollar_figure percent for petitioner does not dispute the returns on equity computed by respondent based upon the information reported in petitioner’s income_tax returns petitioner contends that we should focus on the return on equity in the form of appreciation of petitioner’s assets based on petitioner’s calculation of the increases appreciation in the value of realty and securities its return on equity for and would have been percent and percent respectively petitioner on the same basis contends that it had a 29-percent average return on equity for the years through respondent argues that petitioner’s approach to measuring the return on equity is speculative and overstated and does not match the amount shown on petitioner’s tax returns in other words respondent contends that the return on equity should be measured based on realized income and not on unrealized_appreciation of the business_assets respondent points out that petitioner’s percentage return is due to unrealized_appreciation on marketable_securities and estimated average appreciation on the leased green valley ford property in addition respondent notes that petitioner did not factually establish that the real_property had appreciated to the extent claimed significantly there has been no showing that any portion of the claimed asset appreciation was due to the valentes’ efforts rather than general market conditions we cannot accept the inherent premise of petitioner’s approach ie that an independent investor would be satisfied with little or no return on petitioner’s current income stream that was being generated with little effort on the part of petitioner’s officers petitioner’s approach also assumes that an independent investor would forgo an established stream of income cash-flow return on equity for the possibility that unrealized asset appreciation will be available in the future to some extent an independent investor might invest in an entity for the possibility of asset appreciation that investor however would not without some compelling reason forgo the income stream from those assets that is especially true where as here the valentes’ efforts were in great part directed at the maintenance as opposed to the creation of the income stream - - in fact there is no evidence that the income stream rental income and mortgage installment payments was in jeopardy while it is clear that the valentes played some role in producing the and income increases over prior years the increases were limited to the acquisition and sale of realty and marketable_securities during and petitioner’s adjusted_taxable_income pretax and without considering net_operating_loss deductions from other years was dollar_figure and dollar_figure respectively assuming an independent investor would have been satisfied with a 20-percent return then as much as dollar_figure and dollar_figure for and respectively would have been available for compensation of petitioner’s officers however reasonable_compensation cannot be based solely on allowing an amount that represented what was left after computing what was thought to be a fair return for an investor under any measure of reasonable_compensation the amount must be for personal services actually rendered sec_162 elliotts inc v commissioner supra pincite exacto spring corp v commissioner supra pincite the facts in these cases reflect that a majority of petitioner’s income stream would have existed regardless of the valentes’ services or efforts during and the passive portion of petitioner’s income was well established and would continue with a minimum amount of effort we also note that mr - valente had been well compensated in prior years reflecting that he had already been compensated for petitioner’s financial success prior to significantly the valentes were physically less able to devote their time and efforts to petitioner’s business during and yet petitioner seeks to justify substantial increases in the valentes’ compensation over the average of the prior years the increases over the dollar_figure average for the prior years was approximately dollar_figure in and dollar_figure for although as discussed infra there appears to be some justification for compensation in excess of the amount determined by respondent the amounts sought by petitioner are unreasonable and unjustified on this record the profit from the acquisition and sale of realty and securities on the other hand was more directly attributable to the valentes’ efforts the compensation paid to the valentes represented percent and percent respectively of petitioner’s and adjusted_taxable_income that would leave an independent investor with less than percent and percent of petitioner’s income for and respectively an independent investor might or might not be willing to accept a division of operating profits that is not based on the extent to which the efforts the income was adjusted so as not to include net_operating_loss deductions from other years special_deductions and the deductions for officers’ salaries -- - talents or services of the officers were necessary for the generation of the profit those are the same aspects that we have considered to decide the amount of compensation that is reasonable accordingly petitioner must show here that the valentes were compensated for services and that the compensation was reasonable ie that the officers in these cases were responsible for percent and percent of the profit petitioner has not shown that the valentes’ efforts in the collection of petitioner’s established stream of income would warrant any amount in excess of the annual dollar_figure in compensation that respondent determined was reasonable petitioner however has shown that the increases to its income for and due to the sale of assets during the and years were attributable to the valentes’ efforts those efforts produced additional income in the amounts of dollar_figure and dollar_figure for and respectively unfortunately the parties did not provide the court with appropriate expert testimony or some methodology by which to decide the quantum of compensation bonus to be attributed to the results obtained by the total income for and was dollar_figure dollar_figure and dollar_figure for an average total income of dollar_figure dollar_figure the total income for and was dollar_figure and dollar_figure for increases of dollar_figure and dollar_figure respectively the dollar_figure for however includes dollar_figure of income from recapture_of_depreciation so that the increase in earned_income was actually dollar_figure dollar_figure - dollar_figure the income figure contained recapture of dollar_figure so that the adjusted_income was dollar_figure - - the valentes’ efforts starting with respondent’s dollar_figure determination as a base_amount attributable to the valentes’ collection of petitioner’s established income we have approximated an additional_amount of compensation attributable to the increase in income generated by the valentes during and we conclude and hold that reasonable_compensation for the valentes’ services for and is dollar_figure and dollar_figure respectively we calculated those amounts by dividing the increased amount of income earned by the valentes’ efforts between the officer employee and equity holder which when added to respondent’s dollar_figure determination resulted in an annual reasonable_compensation of dollar_figure and dollar_figure for and respectively ’ petitioner argues that the independent_investor_test should be the sole method of deciding whether the officer compensation claimed by petitioner was reasonable respondent counters that the independent_investor_test should be only one of the factors considered citing the court_of_appeals for the ninth circuit opinion in 716_f2d_1241 9th cir in addition respondent contends that the facts of ’ the amount of compensation in excess of the dollar_figure the amount determined by respondent was calculated by dividing in half the and increases in income over the average of the prior years dollar_figure and dollar_figure and arriving at bonuses of dollar_figure and dollar_figure -- - these cases are distinguishable from those in exacto spring corp v commissioner 196_f3d_333 7th cir respondent points out that the compensated officer of exacto spring corp exacto a fine wire and spring manufacturer was a technical expert who was integrally involved in development of the automated machinery that was one of the reasons for exacto’s financial success in addition the compensated officer in exacto was responsible for the solicitation of percent to percent of exacto’s sales by contrast the valentes’ services to petitioner were with the exception of the purchase and sale of assets during the years under consideration essentially to maintain and collect petitioner’s established and passive sources of revenue considering the fact that venue for any appeal of this case would be the court_of_appeals for the ninth circuit see 54_tc_742 affd 445_f2d_985 10th cir and the fact that petitioner failed to meet the independent_investor_test we do not find it appropriate to rely solely on the independent_investor_test to reach our findings and or holding il whether petitioner permitted its barnings to accumulate beyond the reasonable needs of the business--- sec_531 sec_531 imposes an additional 6-percent tax on accumulated_taxable_income under sec_535 accumulated_taxable_income is adjusted_taxable_income less a dividends_paid deduction and the accumulated_earnings_credit for corporations - - other than holding or investment companies the credit is generally an amount equal to the part of earnings_and_profits that 1s retained for the reasonable_needs_of_the_business see sec_535 the term reasonable_needs_of_the_business includes the reasonably anticipated needs of the business sec_537 a the accumulated_earnings_tax is imposed on corporations formed_or_availed_of for the purpose of avoiding the income_tax by permitting earnings_and_profits to accumulate instead of being divided or distributed sec_532 a the controversy here focuses on two questions whether petitioner was a mere holding_or_investment_company so as to not be entitled to accumulate income for reasonable needs beyond dollar_figure and if not whether petitioner accumulated income beyond its reasonable needs respondent argues that petitioner meets the definition of a holding_company as set forth in the statute and the regulations a corporation is a holding_company if it has practically no activities except holding property and collecting the income therefrom or investing therein sec_1_533-1 income_tax regs a corporation is also considered an investment_company if in addition to holding properties and collecting income it actively trades stocks securities real_estate or other investments see id - - petitioner held real_property and stocks and received income from rent interest and the sale of stocks and realty although some of the income was from rent the leases were net leases and petitioner was not involved in operating or managing the rental properties petitioner’s situation here is not in any distinguishable aspect different from that in h c cockrell ware71_tc_1036 where the taxpayer’s income was derived from the rental of real_property to operating companies petitioner argues that its circumstances are more similar to those of the taxpayer in 54_tc_1566 in that case the court explained that the word mere was designed to draw a distinction between holding or investment corporations that are strictly passive and those that engage in some measure of business activity see id pincite in h c cockrell warehouse corp v commissioner supra pincite we described the activities that were sufficient to avoid mere holding_company status in dahlem found inc v commissioner supra as follows locating an undeveloped parcel of real_estate fora shopping center negotiating and paying the purchase_price of such undeveloped land securing leases for occupancy of the buildings to be situated in the shopping center arranging for a loan for construction of the shopping center various management functions with respect to the center and maintaining and repairing various portions of the center the taxpayer also actively managed other properties we do not find petitioner’s activities to approach those that this court found sufficient to distinguish between a corporation that is primarily a holding_company and one that is a mere holding_company in dahlem found inc v commissioner supra accordingly we hold that petitioner is a mere holding_company within the meaning of sec_533 and prima facie had a purpose of avoiding the income_tax on shareholders in addition petitioner has not shown evidence of any purpose for its accumulation other than testimony about possible expansion and legal theories about possible needs accordingly we note that the burden_of_proof is on petitioner and has not been shifted to respondent under sec_534 see also rule e although it is unnecessary for us to consider whether petitioner had reasonable needs of its business in excess of dollar_figure we must note that under traditional standards petitioner has not shown that its needs exceeded the dollar_figure amount petitioner’s needs were based on the speculation that mr valente’s future inability to provide such consultation to the auto dealerships could result in defaults on obligations to petitioner and that there would be a need for capital the financial status of the automobile dealerships however is not available in this record nor is there any indication that such event was a need without even considering whether it was reasonable petitioner also anticipated the death of the valentes and the possibility of stock_redemption to pay estate_taxes to this respondent aptly points out that there would likely be no estate_tax burden when the first of the valentes died finally although no formal plans had been made or action taken mr valente described a desire to develop a parcel of property which had been held by petitioner for an extended amount of time although mr valente testified about some of these continued - - petitioner was availed of for the purpose of evading the income_tax on shareholders and is limited to accumulating without imposition of accumulated_earnings_tax no more than dollar_figure iii whether petitioner is liable for accuracy--related penalties under sec_6662 for and or sec_6662 imposes an accuracy-related_penalty if any portion of an underpayment is attributable to negligence or disregard of rules or regulations or any substantial_understatement of tax a substantial_understatement for a corporation is an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure for and petitioner’s understatement may exceed the percent or dollar_figure threshold the penalty will not apply to any portion of an underpayment for which there was reasonable_cause for the position taken and the taxpayer acted in good_faith see sec_6664 respondent focusing on the reasonable_compensation question contends that the valentes did little or nothing to earn the dollar_figure and dollar_figure salaries they were paid although we have concluded that the value of their services was less than continued matters no steps had been taken or evidence presented that corroborated these matters as established or reasonable needs - - the amounts paid we have found that the valentes did play a meaningful role in the success of petitioner that is in contrast to respondent’s contention that the valentes performed no services and or did not play a meaningful role in the financial success of petitioner petitioner contends that no penalty should apply here because of its full disclosure to and reliance upon a competent professional see sec_1_6664-4 income_tax regs the adjustments we have considered in these cases are quite technical in nature whether petitioner was a mere holding_company within the meaning of sec_533 and whether the valentes’ compensation was reasonable although our holdings are generally unfavorable to petitioner we are convinced that petitioner relied on its accountant and that reliance was reasonable see 469_us_241 petitioner’s accountant who testified at trial was competent and he was fully informed of the factual predicate for deducting the compensation in dispute his testimony regarding the compensation reflected that he was well informed he relied however on factors that the court ultimately found insufficient to carry the day petitioner vis-- a-vis the valentes had no tax expertise and it was reasonable to rely on a fully informed and competent professional in the -- - matters under consideration accordingly we hold that petitioner is not liable for penalties under sec_6662 to reflect the foregoing and the agreement of the parties decisions will be entered under rule
